                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 1 of 17




                                 UNITED STATES DISTRICT COURT FOR THE
                                    SOUTHERN DISTRICT OF NEW YORK


          Meat Innovations Inc., and
          Innovation Trademarks, LLC
                                                                     Civ. Action No. ________
                           Plaintiffs,
                                                                     JURY TRIAL DEMANDED
                    v.

          AVA Companies,
          AVA Pork Products, Inc.,
          AVA Beef Products, Inc., and
          Albert Girgenti

                           Defendants


                                                    COMPLAINT

                   Plaintiffs Meat Innovations Inc. and Innovation Trademarks, LLC (“Plaintiffs”), by and

        through their attorneys, Foley & Lardner LLP, file this Complaint against defendants AVA

        Companies, AVA Pork Products, Inc., AVA Beef Products, Inc., and Albert Girgenti

        (“Defendants”), and herein allege as follows:

                                           PRELIMINARY STATEMENT

                   1.     This is an action for infringement of Plaintiffs’ federally-registered trademarks,

        STEAKHOUSE ELITE and KOBE BEEF AMERICA, and the distinctive package design or

        trade dress of Plaintiff’s ground beef products, arising under Section 32(1) of the Lanham Act,

        15 U.S.C. § 1114(1); for unfair competition and false designation of origin under Section 43(a)

        of the Lanham Act, 15 U.S.C. § 1125(a), and for substantially related claims of trademark

        infringement and unfair competition under the statutory and common law of the State of New

        York, all arising from the Defendants’ use of the marks STEAKHOUSE RESERVE and KOBE




4820-3978-2552.3
                        Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 2 of 17



        BEEF AMERICAN, and associated trade dress, in connection with the production, distribution,

        marketing, advertising, promotion, offering for sale, and/or sale of Defendants’ ground beef

        products.


                                                     PARTIES

                   2.    Plaintiff Innovation Trademarks, LLC (“Innovation Trademarks”) is a limited

        liability company formed under the laws of Delaware with a principal place of business at 355

        Food Center Drive, Building E-5, Bronx, New York 10474.


                   3.    Plaintiff Meat Innovations Inc. (“Meat Innovations”) is a corporation organized

        and existing under the laws of New York with a principal place of business at 355 Food Center

        Drive, Building E-5, Bronx, New York 10474. Meat Innovations distributes and is the source of

        meat products and is a licensee of Innovation Trademarks with respect to the trademark rights at

        issue herein.


                   4.    For the purposes of this Complaint, except where specified, the interests of

        Plaintiffs Innovation Trademarks, LLC and Meat Innovations Inc. are, as a practical matter, the

        same, and they are herein referred to individually and collectively as “Innovations.”


                   5.    Upon information and belief, Defendant AVA Companies is a corporation

        organized and existing under the laws of New York, with a principal place of business at 383

        West John Street, Hicksville, New York 11802. Upon information and belief, Defendant is a

        producer and distributor of meat.


                   6.    Upon information and belief, Defendant AVA Pork Products Inc. is a corporation

        organized and existing under the laws of New York, with a principal place of business at 383


                                                          2
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 3 of 17



        West John Street, Hicksville, New York 11802. Upon information and belief, Defendant is a

        producer and distributor of meat.


                   7.     Upon information and belief, Defendant AVA Beef Products Inc. is a corporation

        organized and existing under the laws of New York, with a principal place of business at 383

        West John Street, Hicksville, New York 11802. Upon information and belief, Defendant is a

        producer and distributor of meat.


                   8.     Upon information and belief, Defendant, Albert Girgenti is the principal owner

        and Chief Executive Officer of Defendants AVA Companies, AVA Pork Products Inc. and AVA

        Beef Products Inc.


                                           JURISDICTION AND VENUE

                   9.     This court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

        1121, 28 U.S.C. §§ 1331, and 1338(a) and (b), and pursuant to the principles of supplemental

        jurisdiction under 28 U.S.C. § 1367, because this case arises under the Federal Trademark Act,

        as amended, 15 U.S.C. §§ 1051, et seq., and because the state law claims are so related to the

        federal claims that they form part of the same case or controversy.


                   10.    This Court has personal jurisdiction over Defendants under New York Civil

        Practice Law and Rules §§ 301 and/or 302(a) because Defendants’ place of incorporation and

        principal place of business is New York and because Defendants have transacted business in

        New York and have supplied or offered to supply goods in New York in connection with matters

        giving rise to this suit.




                                                           3
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 4 of 17



                   11.    Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a substantial

        part of the events or omissions giving rise to the claim occurred in this district.


                   BACKGROUND OF PLAINTIFFS AND THE TRADEMARKS AT ISSUE

                   12.    Since at least as early as 1996, Innovations, and/or its predecessors in interest, has

        been distributing, offering for sale, and selling high quality American-raised, responsibly

        handled, USDA-certified ground beef and burger patties in the United States under the trademark

        KOBE BEEF AMERICA (hereinafter the “KOBE BEEF AMERICA Mark”).


                   13.    As a result of its widespread, continuous, and exclusive use of the KOBE BEEF

        AMERICA Mark to identify its goods and Innovations as their source, Innovations owns valid

        and subsisting federal statutory and common law rights to the KOBE BEEF AMERICA Mark

        since long prior to the acts of Defendants complained of herein.


                   14.    Innovations is the owner of valid and subsisting United States Trademark

        Registration No. 2,820,026 on the Principal Register in the United States Patent and Trademark

        Office (“USPTO”) for the KOBE BEEF AMERICA Mark for packaged beef from Wagyu cattle.

        The registration of the KOBE BEEF AMERICA Mark was issued on March 2, 2004, and has

        become incontestable within the meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065.

        Attached as Exhibit 1 is a true and correct copy of the registration certificate for Innovations’

        KOBE BEEF AMERICA Mark, the Notice of Acknowledgment of its Declaration of

        Incontestability, and the status of the registration as it appears on the USPTO’s Trademark Status

        & Document Retrieval system.


                   15.    Since at least as early as 2008, Innovations, and/or its predecessors in interest, has

        been distributing, offering for sale, and selling high quality American-raised, responsibly

                                                            4
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 5 of 17



        handled, USDA-certified ground beef and burger patties in the United States under the trademark

        STEAKHOUSE ELITE (hereinafter the “STEAKHOUSE ELITE Mark”).


                   16.    As a result of its widespread, continuous, and exclusive use of the

        STEAKHOUSE ELITE Mark to identify its goods and Innovations as their source, Innovations

        owns valid and subsisting federal statutory and common law rights to the STEAKHOUSE

        ELITE Mark since long prior to the acts of Defendants complained of herein.


                   17.    Innovations is the owner of valid and subsisting United States Trademark

        Registration No. 3,478,870 on the Principal Register in the USPTO for the STEAKHOUSE

        ELITE Mark for beef. The registration of the STEAKHOUSE ELITE Mark was issued on

        August 5, 2008, and has become incontestable within the meaning of Section 15 of the Lanham

        Act, 15 U.S.C. § 1065. Attached as Exhibit 2 is a true and correct copy of the registration

        certificate for Innovations’ STEAKHOUSE ELITE Mark, the Notice of Acknowledgment of its

        Declaration of Incontestability, and the status of the registration as it appears on the USPTO’s

        Trademark Status & Document Retrieval system.


                   18.    Since at least as early as 2013, Innovations, and/or its predecessors in interest, has

        been distributing, offering for sale, and selling high quality American-raised, responsibly

        handled, USDA-certified ground beef and burger patties in the United States in distinctive

        packaging that includes a label with a black background, a gold border, and the image of a gold

        ribbon (hereinafter the “STEAKHOUSE Trade Dress”). Innovations’ said packaging appears as

        follows:




                                                            5
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 6 of 17




                   19.    As a result of its widespread, continuous, and exclusive use of the

        STEAKHOUSE Trade Dress to identify its goods and Innovations as their source, Innovations

        owns valid and subsisting common law rights to the STEAKHOUSE Trade Dress since long

        prior to the acts of Defendants complained of herein.


                   20.    The distinctive design of the STEAKHOUSE Trade Dress has no inherent

        meaning, and the STEAKHOUSE Trade Dress is therefore inherently distinctive in identifying

        Innovations’ products.


                   21.    Innovations’ STEAKHOUSE ELITE ground beef products have been enormously

        successful, generating sales of over $100 million in the last seven years alone.


                   22.    Attached hereto as Exhibit 3 are photographs of representative samples of

        Innovations’ goods showing Innovations’ use of the KOBE BEEF AMERICA Mark,

        STEAKHOUSE ELITE Mark, and STEAKHOUSE Trade Dress in connection with ground beef

        and burger patties.



                                                           6
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 7 of 17




                                   DEFENDANTS’ UNLAWFUL ACTIVITIES

                   23.    Upon information and belief, Defendants AVA Companies, AVA Pork Products

        Inc., and AVA Beef Products Inc. are all owned and operated by Defendant Albert Girgenti.


                   24.    Upon information and belief, Defendants are engaged in the production,

        distribution, offering for sale, and selling of meat, including ground beef and burger patties.


                   25.    Without Innovations’ authorization, and upon information and belief, beginning

        long after Innovations acquired protectable and exclusive rights in its KOBE BEEF AMERICA

        Mark, Defendants adopted and began using the mark KOBE BEEF AMERICAN in US

        commerce in connection with the production, distribution, advertising, promotion, offering for

        sale, and sale of their ground beef and burger patties.


                   26.    Upon information and belief, Defendants had actual knowledge of Innovations’

        KOBE BEEF AMERICA Mark at the time that Defendants adopted the mark KOBE BEEF

        AMERICAN.


                   27.    Upon information and belief, Defendants adopted the mark KOBE BEEF

        AMERICAN with a specific intent to trade upon the reputation of and goodwill in Innovations’

        KOBE BEEF AMERICA Mark.


                   28.    The KOBE BEEF AMERICAN Mark adopted and used by Defendants is likely to

        cause confusion among consumers because it is almost identical to Innovations’ KOBE BEEF

        AMERICA Mark, is used on the same type of goods, and those goods travel in the same

        channels of trade.




                                                          7
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 8 of 17



                   29.    Without Innovations’ authorization, and upon information and belief, beginning

        long after Innovations acquired protectable and exclusive rights in its STEAKHOUSE ELITE

        Mark, Defendants adopted and began using the mark STEAKHOUSE RESERVE in US

        commerce in connection with the production, distribution, advertising, promotion, offering for

        sale, and sale of their ground beef and burger patties.


                   30.    Upon information and belief, Defendants had actual knowledge of Innovations’

        STEAKHOUSE ELITE Mark at the time that Defendants adopted the mark STEAKHOUSE

        RESERVE.


                   31.    Upon information and belief, Defendants adopted the mark STEAKHOUSE

        RESERVE with a specific intent to trade upon the reputation of and goodwill in Innovations’

        STEAKHOUSE ELITE Mark.


                   32.    The STEAKHOUSE RESERVE Mark adopted and used by Defendants is likely

        to cause confusion among consumers because it is highly similar in appearance to Innovations’

        STEAKHOUSE ELITE Mark, both sharing the term STEAKHOUSE followed by a laudatory

        term indicating quality, it is used on the same type of goods, and those goods travel in the same

        channels of trade.


                   33.    Without Innovations’ authorization, and upon information and belief, beginning

        long after Innovations acquired protectable and exclusive rights in its STEAKHOUSE Trade

        Dress, Defendants adopted and began using highly similar packaging, comprising a label with a

        black background, a gold border, and the image of a gold ribbon (the “Infringing

        STEAKHOUSE Trade Dress”), in US commerce in connection with the production, distribution,




                                                          8
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 9 of 17



        advertising, promotion, offering for sale, and sale of their ground beef and burger patties.

        Defendants’ said packaging appears as follows:




                   34.    Upon information and belief, Defendants had actual knowledge of Innovations’

        STEAKHOUSE Trade Dress at the time that Defendants adopted the Infringing STEAKHOUSE

        Trade Dress.


                   35.    Upon information and belief, Defendants adopted the Infringing STEAKHOUSE

        Trade Dress with a specific intent to trade upon the reputation of and goodwill in Innovations’

        STEAKHOUSE Trade Dress.


                   36.    The Infringing STEAKHOUSE Trade Dress adopted and used by Defendants is

        likely to cause confusion among consumers because it is highly similar in appearance to

        Innovations’ STEAKHOUSE Trade Dress, both sharing a label with a black background, a gold

        border, and the image of a gold ribbon, and it is used on the same type of goods and those goods

        travel in the same channels of trade.




                                                         9
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 10 of 17



                   37.     For the purposes of this Complaint, Defendants’ KOBE BEEF AMERICAN Mark

        and STEAKHOUSE RESERVE Mark are herein referred to collectively as the “Infringing

        Marks.” The Infringing Marks and the Infringing STEAKHOUSE Trade Dress are herein

        referred to collectively as the “Infringing Marks and Trade Dress.”


                   38.     Attached hereto as Exhibit 4 is a photograph of representative samples of

        Defendants’ goods, showing Defendants’ use of its Infringing Marks and Trade Dress, next to

        representative samples of Innovations’ goods, showing Innovations’ use of its KOBE BEEF

        AMERICA Mark, STEAKHOUSE ELITE Mark, and STEAKHOUSE Trade Dress.


                   39.     Defendants’ infringing acts as alleged herein have caused and are likely to cause

        confusion, mistake, and deception among the relevant consuming public as to the source or

        origin of the Defendants’ goods and have and are likely to deceive the relevant consuming public

        into believing, mistakenly, that Defendants’ goods originate from, are associated or affiliated

        with, or otherwise authorized by Innovations.


                   40.     Indeed, although Plaintiff is aware of only one of the ten or more retail chains that

        distribute Defendants’ accused products, that one grocery store chain displays the parties

        products intermingled, and the salespeople incorrectly advise customers they are made by the

        same company or related companies.


                   41.     Upon information and belief, Defendants’ acts are willful with the deliberate

        intent to trade on the goodwill of Innovations’ KOBE BEEF AMERICA Mark, STEAKHOUSE

        ELITE Mark, and STEAKHOUSE Trade Dress, cause confusion and deception in the

        marketplace, and divert potential sales of Innovations’ goods to the Defendants.




                                                            10
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 11 of 17



                   42.     Defendants’ acts are causing, and unless restrained, will continue to cause damage

        and immediate irreparable harm to Innovations and to its valuable reputation and goodwill with

        the consuming public for which Innovations has no adequate remedy at law.


                                                       COUNT I
                            Federal Trademark Infringement Under 15 U.S.C. § 1114(1)

                   43.     Plaintiffs repeat, reallege, and incorporate by reference paragraphs 1 through 42

        hereof, as though fully set forth herein.


                   44.     Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

        herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

        Defendants’ goods, and is likely to cause consumers to believe, contrary to fact, that Defendants’

        goods are sold, authorized, endorsed, or sponsored by Innovations, or that Defendants are in

        some way affiliated with or sponsored by Innovations. Defendants’ conduct therefore constitutes

        trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).


                   45.     Upon information and belief, Defendants have committed the foregoing acts of

        infringement with full knowledge of Innovations’ prior rights in the KOBE BEEF AMERICA

        Mark and STEAKHOUSE ELITE Mark and with the willful intent to cause confusion and trade

        on Innovations’ goodwill.


                   46.     Defendants’ conduct is causing immediate and irreparable harm and injury to

        Innovations, and to its goodwill and reputation, and will continue to both damage Innovations

        and confuse the public unless enjoined by this court. Innovations has no adequate remedy at law.




                                                           11
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 12 of 17



                   47.     Innovations is entitled to, among other relief, injunctive relief and an award of

        actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees,

        and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

        together with prejudgment and post-judgment interest.


                                                       COUNT II
                                    Unfair Competition Under 15 U.S.C. § 1125(a)

                   48.     Plaintiffs repeat, reallege, and incorporate by reference paragraphs 1 through 47

        hereof, as though fully set forth herein.


                   49.     Defendants’ unauthorized use in commerce of the Infringing Marks and Trade

        Dress as alleged herein is likely to deceive consumers as to the origin, source, sponsorship, or

        affiliation of Defendants’ goods, and is likely to cause consumers to believe, contrary to fact, that

        Defendants’ goods are sold, authorized, endorsed, or sponsored by Innovations, or that

        Defendants are in some way affiliated with or sponsored by Innovations.


                   50.     Defendants’ unauthorized use in commerce of the Infringing Marks and Trade

        Dress as alleged herein constitutes use of a false designation of origin.


                   51.     Upon information and belief, Defendants’ conduct as alleged herein is willful and

        is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

        connection, or association of Defendants with Innovations.


                   52.     Defendants’ conduct as alleged herein constitutes unfair competition in violation

        of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).




                                                            12
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 13 of 17



                   53.     Defendants’ conduct as alleged herein is causing immediate and irreparable harm

        and injury to Innovations, and to its goodwill and reputation, and will continue to both damage

        Innovations and confuse the public unless enjoined by this court. Innovations has no adequate

        remedy at law.


                   54.     Innovations is entitled to, among other relief, injunctive relief and an award of

        actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees,

        and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

        together with prejudgment and post-judgment interest.


                                                       COUNT III
                             Deceptive Practices and Acts Under New York GBL § 349

                   55.     Plaintiffs repeat, reallege, and incorporate by reference paragraphs 1 through 54

        hereof, as though fully set forth herein.


                   56.     The aforesaid acts of Defendants constitute deceptive acts or practices in the

        conduct of business, trade, or commerce in New York State in violation of Section 349 of the

        New York General Business Law.


                   57.     Defendants’ aforesaid conduct has caused, and unless enjoined by this Court, will

        continue to cause, Plaintiffs to sustain irreparable damage, loss, and injury, for which Plaintiffs

        have no adequate remedy at law.


                                                       COUNT IV
                     Injury to Business Reputation or Dilution Under New York GBL § 360-l

                   58.     Plaintiffs repeat, reallege, and incorporate by reference paragraphs 1 through 57

        hereof, as though fully set forth herein.


                                                            13
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 14 of 17



                   59.     Defendants’ use in commerce of the Infringing Marks and Trade Dress is likely to

        create associations that will impair the distinctiveness of Innovations’ KOBE BEEF AMERICA

        Mark, STEAKHOUSE ELITE Mark, and STEAKHOUSE Trade Dress.


                   60.     The aforesaid acts of Defendants are likely to blur the distinctive quality of

        Innovations’ KOBE BEEF AMERICA Mark, STEAKHOUSE ELITE Mark, and

        STEAKHOUSE Trade Dress in violation of Section 360-l of the New York General Business

        Law.


                   61.     Defendants’ aforesaid conduct has caused, and unless enjoined by this Court, will

        continue to cause, Plaintiffs to sustain irreparable damage, loss, and injury, for which Plaintiffs

        have no adequate remedy at law.


                                                        COUNT V
                          Common Law Trademark Infringement and Unfair Competition

                   62.     Plaintiffs repeat, reallege, and incorporate by reference paragraphs 1 through 61

        hereof, as though fully set forth herein.


                   63.     Defendants’ unauthorized use in commerce of the Infringing Marks and Trade

        Dress as alleged herein is likely to confuse and deceive consumers as to the origin, source,

        sponsorship, or affiliation of Defendants’ goods, and is likely to cause consumers to believe,

        contrary to fact, that Defendants’ goods are sold, authorized, endorsed, or sponsored by

        Innovations, or that Defendants are in some way affiliated with or sponsored by Innovations.


                   64.     The aforesaid conduct of the Defendants constitutes the infringement of

        Innovations’ common law rights in the KOBE BEEF AMERICA Mark, STEAKHOUSE ELITE



                                                            14
4820-3978-2552.3
                         Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 15 of 17



        Mark, and STEAKHOUSE Trade Dress and unfair competition in violation of the common law

        of the State of New York.


                   65.     Defendants’ aforesaid conduct has caused, and unless enjoined by this Court, will

        continue to cause, Plaintiffs to sustain irreparable damage, loss, and injury, for which Plaintiffs

        have no adequate remedy at law.


                   66.     Innovations is entitled to, among other relief, injunctive relief and an award of

        actual damages, Defendants’ profits, enhanced damages and profits, punitive damages,

        reasonable attorneys’ fees, and costs of the action, together with prejudgment and post-judgment

        interest.


                                                PRAYER FOR RELIEF
                   WHEREFORE, Plaintiffs request judgment against Defendants as follows:

        1.     Preliminarily and Permanently enjoining Defendants, their employees, agents, officers,

        directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in active

        concert and participation with any of the foregoing persons and entities who receive actual notice

        of the Court’s order by personal service or otherwise from using the names or marks KOBE

        BEEF AMERICAN, STEAKHOUSE RESERVE, or the Infringing STEAKHOUSE Trade

        Dress, or any other names or marks or trade dress that is likely to cause confusion, to cause

        mistake or to deceive with respect to KOBE BEEF AMERICA, STEAKHOUSE ELITE, or the

        STEAKHOUSE Trade Dress, from otherwise infringing or diluting the KOBE BEEF

        AMERICA, STEAKHOUSE ELITE, or the STEAKHOUSE Trade Dress, or from competing

        unfairly with Plaintiffs.




                                                            15
4820-3978-2552.3
                       Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 16 of 17



        2.         Awarding Plaintiffs all damages to and costs incurred by them because of Defendants’

        infringing activities and other conduct complained of herein, in an amount to be determined at

        trial but believed to be in excess of $10 million, together with all profits of Defendants.

        3.         Awarding Plaintiffs an amount up to three times the amount of their actual damages, in

        accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)).

        4.    Awarding Plaintiffs punitive and exemplary damages as the court finds appropriate to deter

        any future willful infringement.

        5.       Declaring that this is an exceptional case pursuant to Section 35(a) of the Lanham Act and

        awarding Plaintiffs their costs and reasonable attorneys’ fees thereunder (15 U.S.C. § 1117(a)).

        6.       Awarding Plaintiffs interest, including prejudgment and post-judgment interest, on the

        foregoing sums.

        7.       Awarding such other and further relief as the Court deems just and proper.

                                            DEMAND FOR JURY TRIAL

                   Under Fed. R. Civ. P. Rule 38, Plaintiffs request a trial by jury of any issues so triable by

        right.


         Dated: May 31, 2019                                  Respectfully submitted,
                                                              /s/ Jonathan Moskin
                                                              Jonathan E. Moskin
                                                              FOLEY & LARDNER LLP
                                                              90 Park Avenue
                                                              New York, New York 10016
                                                              Telephone: 212-682-7474
                                                              E-mail:jmoskin@foley.com

                                                                      and

                                                              Eoin Connolly
                                                              FOLEY & LARDNER LLP


                                                            16
4820-3978-2552.3
                   Case 1:19-cv-05155 Document 1 Filed 05/31/19 Page 17 of 17




                                                3000 K Street NW, Suite 600
                                                Washington, DC 20007
                                                Telephone: 202-295-4160
                                                E-mail:econnolly@foley.com

                                                Attorneys for Plaintiffs
                                                Meat Innovations Inc. and Innovation
                                                Trademarks, LLC




                                              17
4820-3978-2552.3
